ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_04_EN.txt. 93

DISSENTING OPINION OF JUDGE SETTE-CAMARA

I regret that I have been unable to agree with the Court’s majority in
the present Judgment in its appraisal of the facts, in its reasoning and in
its conclusions, and therefore feel under the obligation to explain why I
see this case differently.

The disputed zone is the so-called Libya-Chad borderlands, bounded
to the north-east by the east-south-east line of the Anglo-French Conven-
tion of 8 September 1919, to the south by the 15° north latitude parallel,
to the west by the 24° E meridian and to the east by the 16° E meridian.
It covers an area of some 530,000 km? and encompasses the Borkou-
Ounianga, the Ennedi and the Tibesti, what Chad refers to as the BET
(excluding northern Kanem). The population of the area is under 100,000,
compared with Chad’s population of some 5.4 million, including the
BET. The area contains 2 per cent of Chadian local population and it is
a poor, bare and inhospitable region.

In spite of the desertic nature of this zone, that we shall for conven-
ience continue to call the borderlands, it was never a terra nullius, open to
occupation according to international law. The two Parties concur as to
that, and echo herein the analogous finding of the Court in the Western
Sahara case. The land was occupied by local indigenous tribes, confed-
erations of tribes, often organized under the Senoussi Order. Further-
more, it was under the distant and laxly exercised sovereignty of the
Ottoman Empire, which marked its presence by delegation of authority
to local people.

That was the background of the dispute: the human presence prior to
its beginning was constituted by the indigenous peoples and the Sublime
Porte. Although the cabinets of the great European Powers were
engrossed with the task of carving up Africa for the sake of their colonial
designs, they did not go beyond their distribution of future spheres or
zones of influence, since the non-existence of areas of terra nullius
excluded the possibility of occupation, short of outright conquest by
armed forces.

The fact is, on the one hand, that it was not until the year following the
1912 Treaty of Ouchy, which put an end to the war between Italy and the
Ottoman Empire, that any French intrusion beyond the de facto bound-
ary line agreed upon with the Ottomans occurred. By 1913 France had
not completed its military action in the borderlands. And before 1919
there was nothing resembling a civil administration. As far as Tibesti is
concerned, it was not even militarily occupied until 1930. France had
abandoned the Tibesti in 1916. Anyway, even the French military pres-

91
94 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

ence from 1913 to 1919 did not extend north of the strict south-east
line.

On the other hand, Italy, in spite of its long-standing ambitions over
Cyrenaica and Tripolitania — the subject of secret arrangements with
France in 1900 and 1902 — did not possess any actual hold on any ter-
ritory in North Africa until 1911.

Therefore the sovereignty over the whole region appertained to the
Porte which, furthermore, claimed, as Tripolitanian hinterland, vast
expanses to the south covering most of what is today Chad. The hinter-
land doctrine was contested by the colonial Powers — which nevertheless
made use of it whenever it chimed with their interests (e.g., Algerian and
Egyptian hinterlands). But short of the hinterland, the sovereignty of the
Ottoman Empire over the present disputed area was beyond contention.
So historic title over the region belonged first to the indigenous peoples,
tribes, confederations of tribes, sometimes organized under the Senous-
siya, and eventually passed to the Ottoman Empire before the colonial
Powers set foot in the area.

But the European Powers did not wait long to implement their designs
on the African continent. The ambitious policies of France were to unite
the French territories of north, west and central Africa and to link the
Atlantic Ocean to the Red Sea by a continuous belt of French-dominated
territories. France had already conquered Algeria through a long war
(1830-1871) and through the Treaty of Bardo of May 1881 had made
Tunisia a French protectorate. On its side Great Britain had occupied
Egypt in 1882, making it a protectorate, against the wishes of France,
traditionally interested in Egypt. The two colonial Powers were also dis-
puting the domination of the Sudanic countries extending as far as west
Africa.

In this scenario of colonial ambitions, frictions were bound to arise,
and they led to the Fashoda incident, which brought France and Great
Britain to the brink of war. To soften the shock of the confrontation of
their ambitions the Powers felt bound to negotiate conventional solu-
tions.

In 1910 France and the Ottoman Empire reached agreement on the
delimitation of the western frontier of Tripolitania, contiguous to Tuni-
sia, running south from Ras Ajdir on the Mediterranean coast to Ghad-
amès. The Convention “fixant la frontière entre la régence de Tunis et le
vilayet de Tripoli” was a very detailed delimitation agreement. It was
demarcated by the emplacement of 333 boundary pillars. The section of
the western frontier of Tripolitania, running from Ghadamés in the direc-
tion of Toummo, corresponds to the wavy dashed line considered to be
the south-western frontier of the Vilayet of Tripoli, which is represented
on the Livre jaune map, and referred to in the 1902 exchange of letters
between France and Italy (the Prinetti-Barrére Agreement). If one
appraises the frontier situation in 1902, it is surprising that Chad should

‘92
95 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

now try to upgrade a frontier line agreed upon by France and Italy.
Indeed the whole region comprised within the wavy dashed line was
under the sovereignty of the Ottoman Empire. How could France, at the
time still hundreds of kilometres south of Tripolitania, and Italy, at the
other side of the Mediterranean, conclude a treaty that would establish a
frontier between them? A treaty inter alios acta? Moreover, the reference
in the 1902 exchange of letters to the frontier of Tripolitania is clearly to
a limit to future French expansion, not to any conventional frontier.

In fact, in the present case there were two key questions to be resolved:

1. Is there, or has there ever been, a conventional boundary between
Libya and Chad east of Toummo leading to the Sudanese frontier?

2. Are the Conventions listed in Annex I to the 1955 Libya-France
Treaty of Friendship and Good Neighbourliness actually boundary treaties
to which the provisions of the Cairo Declaration of 1964 and Article 11
of the 1978 Vienna Convention on Succession of States in Respect of
Treaties apply, that is to say, do they ipso facto escape the application
of the tabula rasa general rule?

As to the first question, I am convinced that there is not, nor has there
ever been, a boundary line conventionally established marking the
southern frontier of Libya east of Toummo. Neither Party has produced
evidence of any treaty or agreement covering that part of the Libyan
frontier. The only attempt at drawing a frontier described in detail from
Toummo eastwards towards the Sudan was the 1935 Laval-Mussolini
Treaty. The fact that there was no prior boundary east of Toummo was
explicitly and clearly recognized by the French Government when it
presented its Exposé des motifs to the French Parliament in relation to
the ratification of the 1935 Treaty. That 1935 line could have been a real
frontier according to the principles of international law. But since the
treaty in question never entered into force for lack of ratification due to
the political evolution of events at the time, the line never became a con-
ventionally agreed frontier, although it still appears on many maps, some
relatively recent, and is resorted to by Chad itself as the southern limit of
the so-called “Aouzou strip”.

As to the second question, I am likewise convinced that the 1899 line
of the Additional Declaration tagged to Article 4 of the 1898 Franco-
British Convention was never considered as a boundary line. It was
aimed at dividing spheres of influence between the two big colonial
Powers, France and Great Britain. Furthermore, Lord Salisbury, Prime
Minister and Minister for Foreign Affairs of Great Britain, recognized that
it was less than a division of spheres of influence. It was merely a line estab-
lishing the limits of the French expansion northwards and eastwards,

93
96 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

laboriously negotiated and agreed upon under the shadow of the Fashoda
incident. Therefore, according to him, it had a purely negative purpose,
and it would be difficult to consider it a boundary line — at that time or
now — because, as I submit, there is no question of any effectivités that
could modify the nature of the line so as to endow it with any such status.

As to the Convention of 8 September 1919, between France and
Great Britain, supplementary to the Declaration of 21 March 1899, it
deals mostly with the frontier between Chad and the Anglo-Egyptian
Sudan, and not with the Libya-Chad boundary. Hence the fact that it is
known as the Wadai-Darfour Convention. It is therefore more related to
Article 2 of the 1899 Declaration than to its Article 3. Indeed, the Exposé
des motifs of the draft law submitting to the French Parliament the text of
the Agreement calls it Traité de délimitation entre le Ouadai et le Darfour.

The only proviso that bears any relation to Article 3 of the 1899 Dec-
laration is its final paragraph, which reads:

“It is understood that nothing in this Convention prejudices the
interpretation of the Declaration of the 21st March, 1899, according
to which the words in Article 3‘. . . shall run thence to the south-east
until it meets the 24th degree of longitude east of Greenwich (21° 40
east of Paris) are accepted as meaning ‘. . . shall run thence in a
south-easterly direction until it meets the 24th degree of longitude
east of Greenwich at the intersection of that degree of longitude with
parallel 19° 30’ of latitude.” (Memorial of Libya, “International
Accords and Agreements Annex”, Vol. 2, No. 17, p. 165.)

The line of Article 3 of the 1899 Declaration, in following a strict
south-east direction — and that seems to have been the intention of the
negotiators in the light of the travaux préparatoires —, would intersect the
24° E meridian at 15° 35’ N of latitude, approximately where it meets the
Wadi Howa. The same line as depicted on the Livre jaune map would
meet the 24° E meridian at the latitude of 19° N. According to the 1919
Franco-British Convention, the intersection would occur at 19° 30’ N,
and Chad maintains that it was never a strict south-east line, but an east-
south-east line. So there would be a substantive modification in the course
of the line, which would have been pushed northwards some four degrees.

It is therefore not surprising that Italy protested against this Conven-
tion, negotiated and concluded without its knowledge, which would have
amputated some 180,000 km? of Libyan territory. Moreover, if the para-
graph opens with the statement that “nothing in this Convention preju-
dices the interpretation of the Declaration of the 21st March, 1899”, it is
obvious that the 1919 line has the same nature as the 1899 line, namely
both were intended to divide spheres of influence and by no means could
be interpreted as constituting international boundaries.

94
97 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

In the eyes of Chad, the Treaty of Friendship and Good Neighbourli-
ness concluded by France and Libya on 10 August 1955, which it con-
sidered the most important and decisive document in the dossier, pro-
vided the evidence of the southern frontier of Libya east of Toummo.
The negotiations on the Treaty took place in two stages: in Paris from
4 to 6 January 1955 and in Tripoli from 9 July to 10 August of the same
year. Prime Minister Mendés-France and his Libyan counterpart, Mus-
tapha Ben Halim, participated in the Paris session and Ben Halim and
Ambassador Dejean participated in the second stage in Tripoli. The
perusal of the existing minutes of these encounters, which are far from
complete, reveal the adamant positions of the parties: France fighting for
the establishment of the frontier line and Libya insisting on the with-
drawal of the French forces from the Fezzan. Libya regarded that as hav-
ing constituted the main objective of the Treaty, described as an “evacu-
ation treaty”. At the end of the negotiations — and the minutes do not
explain how or with what arguments — the text of Article 3 of the Treaty
was approved, according to which the frontiers were those arising from
the international acts in force at the date of Libya’s independence, which
were listed in Annex I to the Treaty. The Annex, agreed upon by
exchange of letters, lists six international acts. During the oral proceed-
ings Chad reduced that list to three main instruments: the 1899 Addi-
tional Declaration, the 1902 Prinetti-Barrère Agreement and the 1919
Anglo-French Convention.

In spite of the Chadian arguments I still doubt whether any of these
three instruments can be considered a boundary treaty. The 1899 Decla-
ration, as has been said, divided the spheres of influence or, as Lord Salis-
bury, the chief British negotiator, contended, not even that. The objective
of the line was a negative one, namely to mark the limits of the French
expansion northwards and eastwards. The 1902 exchange of letters
between Prinetti and Barrère, a follow-up of the 1900 exchange of letters
between Visconti-Venosta and the same Barrère, had little to do with the
southern frontier problem. It dealt with reciprocal respect for French
interests in Morocco and future Italian ambitions in Tripolitania and
Cyrenaica. It includes, nevertheless, a reference to the frontier of Tripoli-
tania, appearing as a wavy dashed line on the Livre jaune map, but only
as a limit to French expansion northwards. As to the 8 September 1919
Convention between France and Great Britain, said to be “supplemen-
tary to the Declaration of 21 March 1899”, it should again be recalled
that its last proviso read: “nothing in this Convention prejudices the
interpretation of the Declaration of the 21st March, 1899”. But this text
is ambiguous: whose interpretation? Besides, the 1919 Convention in
adopting an east-south-east line changed considerably the terminal point
of the line. Furthermore, if “nothing . . . prejudices the interpretation of
the Declaration of the 21st March, 1899”, the consequence would be that
the 1919 line also divided spheres of influence and not frontiers.

95
98 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

On the other hand, the point whether the treaties listed in Annex |
were en vigueur also deserves examination. The 1902 Franco-ltalian
exchange of letters, for one, besides being alien to the frontier problem,
was a secret agreement whose survival after the League of Nations’ con-
demnation of secret treaties is, to say the least, doubtful. 1 have also
doubts whether originally secret agreements were ever accepted for
registration with the United Nations Secretariat.

My conclusion, therefore, is that none of the three treaties invoked by
Chad qualifies for international recognition as a frontier treaty or could
consequently benefit from the exceptional treatment enshrined in the
Cairo Declaration and in Article 11 of the 1978 Vienna Convention on
Succession of States in Respect of Treaties.

As to the 1955 Treaty, it had an agreed duration of 20 years, a dura-
tion which was explicitly established by the parties for each of the con-
cessions made to France. Now, Article 54 of the Vienna Convention on
the Law of Treaties provides, inter alia, that the termination of a treaty
takes place in conformity with the provisions of the treaty. Therefore the
1955 Treaty lapsed in 1975. The Parties were discreet in discussing its
Article 11. But the Chadian Counter-Memorial dealt with it, accepting
the fact that the Treaty lapsed in 1975, though only to contend that the
provisions of Article 3 and Annex I survive the Treaty because the latter
contains boundary agreements and consequently benefits from the excep-
tion to the tabula rasa rule reserved for dispositive and territorial treaties.
But the character of those provisions cannot be taken for granted, and
their role in providing an internationally recognized frontier remains to
be proved.

It is important to recall that France made the ratification of the 1955
Treaty conditional on the conclusion of the 1956 Agreement on the rec-
tification of the Franco(Algerian}-Libyan frontier that would turn over
to France the oil field of Edjelé. Indeed the French Parliament approved
the Isorni Amendment, that added the following article to the proposed
law authorizing ratification: “Les instruments de ratification seront déposés
lorsque sera intervenu l'accord fixant la frontière entre le Royaume-Uni
de Libye et l'Algérie.” (Memorial of Libya, Vol. 1, p. 398.)

That is why the 1955 Treaty was not ratified before 1957. And once the
rectification of the Libyan-Algerian border had been settled, France did
not bother to register the 1955 Treaty with the United Nations Secre-
tariat until 1991].

I now turn to the question of effectivités, that is to say, to the peaceful
and continuous exercise of State power, to use the language of Max
Huber in the /s/and of Palmas arbitration. Until the Italo-Turkish war of
1911 and the Treaty of Ouchy of 1912 there is no doubt that the colonial
effectivités in the disputed area were exercised by the Ottoman Empire,
through a distant and lax system based on the delegation of its powers to
local administrations. It is contended in the dossier that there was a
shared sovereignty between the Ottomans and the loca! indigenous
peoples, especially those organized and directed by the Senoussiya. Chad

96
99 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

contests the validity of these effectivités, but the fact is that there was no
French presence in the area prior to the Treaty of Ouchy and the with-
drawal of the Ottomans. It was only afterwards, namely in 1913, that the
French incursions trespassed beyond the modus vivendi line established
with the Ottomans. In successive incursions the French occupied the key
points, attacked and destroyed zawiyas and tried to establish a domina-
tion of the borderlands, especially of the BET. But the resistance of the
local tribes, and particularly of the Senoussi, never allowed the establish-
ment of the exercise of peaceful and continuous State power by France. It
was always a military occupation, and authority was exercised by mili-
tary officers. Even after the independence of Chad, French military were
retained in the administration of local oases. Moreover, Chad did not
provide any documentary proof of the exercise of peaceful State power.
No documentation appears in the dossier, in contrast to the case con-
cerning the Land, Island and Maritime Frontier Dispute ( El Salvador/Hon-
duras: Nicaragua intervening) in which volumes of certified documenta-
tion were provided as evidence of the peaceful and continuous exercise of
State power.

The fact is that no concrete evidence of effectivités was presented in the
case-file, of either Ottoman, French or Italian effectivités and, of course,
still less of Senoussi effectivités. So 1 believe that any invocation of effec-
tivités should simply be disregarded. Chad’s suggestion that there existed
a sui generis type of effectivités, owing to the peculiar geographical cir-
cumstances of a desertic and inhospitable area, is not convincing. It does
not match up to the famous criteria on the role of effectivités enshrined in
the Frontier Dispute ( Burkina Faso/Republic of Mali) case.

The Chadian Memorial quoted French documents which confirm that
the occupation of the BET was carried out for the enforcement of their
hold on the zones of influence, and not to effect an occupation such as
could underpin a peaceful and continuous exercise of State power. For
instance, in 1913 the French forces occupied Zouar and Bardai, the main
town of Tibesti. But they withdrew as early as 1916 and did not come
back until 1930. The “reconnaissance patrols”, tournées militaires,
sporadically conducted with long intervals, could not suffice to establish
the existence of any genuine effectivités.

Chad on various occasions invoked the Jef-Jef incident of 1938 and the
Aouzou-Moya incident of 1955 as evidence of French sovereignty in the
area. In fact, these were minor incidents whose importance was inflated
on purpose. In the first incident a few unarmed Italian workers drilling a
well were expelled by French troops. In the second a civilian Libyan
group accompanied by a few soldiers, escorting a United Nations statis-
tics specialist, were likewise forced to withdraw to the claimed French
frontier.

97
100 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

I believe that the reasons aligned by Libya to contend that effectivités
could not play a decisive role in this case were valid. The basic question
was a question of title, and the legal title has been shown to reside first
with the indigenous population, especially the Senoussi peoples, the Otto-
man Empire, and later Italy. This was the title that Libya inherited.
France never occupied the Libya-Chad borderlands (whether by peaceful
means or by conquest) until after 1929, by which time occupation by
force was unlawful under international law. In any event, the territories
in question were not terra nullius, so that the occupation by a French
military presence was, to use the words of Chief Justice Hughes of the
United States Supreme Court, “a mere usurpation”.

Moreover, one should recall that the 1955 Franco-Libyan Treaty,
which according to Chad was the rock on which the whole Chadian case
rested, disregards completely the question of effectivités, relying exclu-
sively on the conventions in force at the date of Libyan independence for
the purpose of defining the borderline east of Toummo.

J now turn to the so-called “Aouzou strip”. The Chadian Memorial
itself (Vol. I, p. 17) recognizes that the expression “Aouzou strip” is of
recent use, appearing at the end of the 1970s because of “usage journalis-
tique”. It encompasses the region that would have been “ceded” by
France to Italy under the terms of the Laval-Mussolini Treaty. It is
delimited by two lines: the 1935 Treaty line and the 1899 Franco-British
Convention line. It is curious that Chad should have invoked the line of
the 1935 Treaty, describing in full detail the southern limit of the “Aouzou
strip”. For the northern limit, it relied on the 1899 line as it appears on
the Livre jaune map. The “Aouzou strip”, including a small intrusion into
the territory of Niger, covers an area of 144,000 km? — 1,040 km long
and 140 km wide. The strip is divided into parts corresponding to the
Borkou, the Ennedi and the Tibesti; in other words, it is the BET.

The position of the French Government concerning the sovereignty
over the “bande d’Aouzou” is somewhat dubious. For instance, on
27 March 1985, the Minister of Defence, Charles Hernu, said in an inter-
view:

“La bande d’Aouzou est hors du Tchad. Cela, tout le monde en
est d’accord. Méme le président Habré le reconnait. C’est une affaire
qui remonte à 1934.” (See Counter-Memorial of Libya, Vol. 1,
p. 312.)

Therefore, nobody less than the Minister of Defence of France con-
firmed the clear-cut statement of President Tombalbaye in his disputed
letter to the Libyan Head of State.

As has been said, the Parties disagreed on the nature of the task that
lay before the Court. Libya contended for a distribution of territories,

98
101 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

having in mind the historic colonial titles. Chad maintained that the
southern frontier of Libya existed, and resulted from the international
instruments en vigueur at the time of Libya’s independence. Indeed,
according to Chad, the task of the Court was confined to the choice of
one of the two lines limiting the Aouzou strip, despite the fact that in the
Accord-Cadre there is not the slightest mention of the “Aouzou strip”.
Chad contended that whatever the task of the Court might be, it would
have to establish a frontier line.

Chad agreed that by virtue of the Treaty of Ouchy, confirmed by the
1923 Lausanne Peace Treaty, Italy inherited all the sovereign rights of the
Ottoman Empire, yet Chad denied that the Porte had any sovereign
rights over the BET.

Libya appealed to considerations of equity if the Court had to estab-
lish ex novo a boundary line, urging it to produce a line which was prac-
tical, fair and sensible, taking into consideration the interests of the Par-
ties and the peoples of the region. Chad categorically rejected any resort
to considerations of equity, even infra legem.

The relationship between the two countries has been far from peaceful.
Early in 1963 the internal situation in Chad was conducive to a rebellion
that triggered the creation of the FROLINAT (Front de libération natio-
nale). In the same year a treaty of friendship between Chad and Libya
was concluded, dealing mainly with security of communications, but pro-
viding nothing on frontiers.

By 1955 the discovery of oil and the promulgation of the first Libyan
Petroleum Regulation opened the door to a brighter future for Libya. By
1971 Chad, alleging interference in internal questions, had broken off
relations with Libya, but relations were resumed in 1972 when a new
treaty of co-operation and mutual assistance was signed. Again there was
no mention of frontiers. It was around then that the episode of the Tom-
balbaye letter occurred. Following the 1972 Treaty other agreements
between Libya and Chad were concluded. In the 1974 Treaty the only
reference to frontiers was a condemnation of the arbitrarily established
colonial frontiers, obviously in contradiction to the 1964 Cairo Declara-
tion. A new treaty was signed in 1980 and again there was no mention of
the presence of Libyan troops on Chadian territory. Yet another treaty
was signed in 1981, ignoring the “invasion” by Libyan troops of the
“Aouzou strip”. (On the Chadian internal front, the Accord de Lagos sur
la réconciliation nationale au Tchad, concluded in Lagos on 13-18 August
1979, by all Chadian political parties, assisted by the representatives of
Cameroon, Libya, Niger, Nigeria, Senegal, Sudan, Congo, Liberia, Benin,
Central Africa and the representative of the Organization of African
Unity, had not dealt at all with the occupation of the “Aouzou strip” by
Libyan troops. Its objective was a cease-fire and the creation of the
Gouvernement d'union nationale de transition (GUNT).) The complaints
presented by Chad to the United Nations Security Council produced no
solution but were apparently conducive to the conclusion of the Accord-

99
102 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

Cadre of 31 August 1989, by virtue of which the present case came to
the Court.

I believe that the titles to the territory asserted by Libya are valid.
Neither France nor Chad could present any sounder titles than the three
layers of title enuring to Libya, namely those of the peoples inhabiting
the territory, tribes, confederations of tribes and the Senoussi Order, the
Ottoman Empire’s sovereignty over the area, passing to Italy in 1912 and
thence to Libya in 1951.

The argument of Chad that the claim of Libya would involve half of
Chadian territory was unimpressive. Not only does it beg the question
but it also works the other way around, since Chad’s claim involves a
substantial part of Libyan territory.

The claim of Libya represented on map 105 of the Libyan Memorial
was based on succession to Ottoman claims that went much farther to the
south.

The concluding paragraph of the Judgment, paragraph 76, invokes the
pacta sunt servanda rule to justify the line enshrined in the operative part,
which would result from the 1955 Treaty. Nobody would challenge this
fundamental rule of international law, what Hans Kelsen established
as the Grundnorm of international law. But it obviously applies only to
treaties in force, and Article 11 of the 1955 Treaty renders its validity after
the 20 years deadline, to say the least, debatable.

Paragraph 77, containing the dispositif, resorts to the line of the 1919
Franco-British Convention, the so-called “Wadai-Darfour Convention”
which, incidentally, dealt with the southern frontier of Libya with the
French territories, moving it northward. The 1899 strict south-east line
was indeed progressively moved northward: first with the Livre jaune
map, in a unilateral modification of the original line, without consulta-
tion with the British, something which, according to the handwritten note
of Lord Thomas Sanderson, Permanent Under-Secretary of State for
Foreign Affairs, “did not matter much”. The fact is that the 1899 line,
following a strict south-east direction — and that seems to have been the
intention of the negotiators in the light of the travaux préparatoires —
would intersect the 24° E meridian at 15° 35’ N of latitude, approxi-
mately at the place where it meets the Wadi Howa. The same line, as
depicted on the Livre jaune map, would meet the 24° E meridian at the
latitude of 19° N. According to the Franco-British Convention, the inter-
section would occur at 19° 30’ N. Chad contended that it was not a strict
south-east line, but an east-south-east line. Therefore there is a substan-
tive modification in the course of the line, which has been pushed north-
ward some four degrees. And that is the line which the dispositif of the
Judgment takes as the basis for defining the boundary between the
Republic of Chad and the Libyan Arab Jamahiriya.

100
103 TERRITORIAL DISPUTE (DISS. OP. SETTE-CAMARA)

But one could not exclude a compromise solution which, regrettably,
neither the Parties nor the Court explored. There were two possibilities
for drawing a fair and equitable line: the first would have been the line of
United Nations map No. 241, which is close to the 1935 line but not iden-
tical to it. Given that Chad had not scrupled to use the 1935 line as the
southern limit of the “Aouzou strip”, I cannot see why it would have
objected to its use for a boundary ex novo.

The second solution would have been to revert to the 1899 strict south-
east line, which was at the origin of the dispute, and which continues to
appear on very recent maps, for instance, the 1988 OAU map attached to
its Sub-Committee’s report on the Libya-Chad dispute. This, in my view,
is the most obvious, and perhaps the most equitable, line.

Both those lines would have afforded the advantage of dividing the
Tibesti Massif between the two countries. And it is not necessary to
emphasize the importance of the Tibesti Massif for the possible defence
of one country or the other, as repeatedly asserted by both Parties.

(Signed) José SETTE-CAMARA.

101
